Citation Nr: 0627124	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  99-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim with respect to whether injuries sustained on May 13, 
1978, were the result of the veteran's own willful 
misconduct.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to March 
1966.  This matter comes to the Board of Veteran's Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In November 1979, VA issued a final decision on the veteran's 
claim for pension benefits.  VA denied the claim on the basis 
that the injuries sustained on May 13, 1978, were the result 
of the veteran's willful misconduct.  After the time for 
filing an appeal had expired, the veteran challenged that 
decision and provided additional evidence to support his 
claim.  

In June 2001, the Board determined, in pertinent part, that 
new and material evidence had not been presented to reopen 
the veteran's claim as to whether injuries sustained on May 
13, 1978 were the result of his own willful misconduct.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
2003 Memorandum Decision, the Court vacated and remanded the 
Board's determination with respect to reopening.  The Court 
found that the Board had erred because it had adjudicated the 
reopening question in the first instance, without discussing 
the due process concerns set out in Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Court also noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)), had been enacted while 
the veteran's appeal was pending, and that he was entitled to 
any expanded notice and assistance afforded under that new 
law.

In April 2004, the Board remanded the veteran's case for 
additional development.  The Appeals Management Center (AMC) 
in Washington, D.C., took further action on his claim, and 
the matter was returned to the Board in December 2004.  

In March 2005, the Board again remanded the veteran's case 
for additional development.  The AMC in Washington, D.C., 
took further action on the veteran's claim, and the matter 
was returned to the Board in May 2006.  
For the reasons set forth below, this appeal is again being 
REMANDED to the RO via the AMC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A final claim can be reopened if the veteran presents new and 
material evidence.  The regulations defining what constitutes 
"new and material" evidence were changed and the current 
version of those regulations became effective for all claims 
filed on or after August 29, 2001.  Compare 38 C.F.R. 
§ 3.156(a) (2001) with 38 C.F.R. § 3.156(a) (2005).  

The record is not clear as to the exact date the veteran 
sought to reopen his claim.  But in the Board's November 2000 
remand, one of the matters at issue was whether new and 
material evidence had been received to reopen the veteran's 
claim.  Thus, the veteran's application to reopen his claim 
must have predated the August 2001 change in the regulations.  
Accordingly, the version of the law that must be applied to 
the veteran's claim is that which was in effect prior to 
August 29, 2001.   See Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (Applicability Dates) (for claims to reopen 
that were filed prior to August 29, 2001, the former 
definition of "new and material" evidence (found at 
38 C.F.R. § 3.156(a) (2001)) is to be applied). 

Applying the proper version of the regulations is exactly the 
issue that this Board addressed in its March 2005 remand.  
The Board pointed out that in the April 2004 VCAA notice 
letter, the veteran had been provided erroneous information 
as to the "new and material" evidence standard to be 
applied to his case, and that the supplemental statement of 
the case (SSOC) issued in September 2004 likewise had 
contained the incorrect standard.  The RO was requested to 
send the veteran a new VCAA notice letter relative to his 
application to reopen his claim as to whether the injuries 
sustained on May 13, 1978, were the result of his own willful 
misconduct.  That notice was to set out the proper standard 
of new and material evidence to be applied to his claim.  In 
addition, the Board instructed the RO that if one were 
issued, to include in the SSOC a citation to, and a summary 
of, 38 C.F.R. § 3.156(a) as in effect prior to August 29, 
2001.  

Neither the March 2005 nor the December 2005 VCAA notice 
letters were in compliance with the Board's March 2005 remand 
order.  The AMC's March 2005 letter failed to address the 
issue of new and material evidence at all.  The December 2005 
letter described the version of the regulations in effect on 
and after August 29, 2001.  The March 2006 SSOC likewise 
cited to, and summarized, the wrong version of the 
regulations.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2005) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  

In addition, with respect to the VCAA notice letter, the RO 
was instructed to inform the veteran, among other things, of 
any information and evidence not of record that is necessary 
to substantiate his claim.  38 U.S.C.A. § 5103(a).  The 
notices that were provided to the veteran did not comply with 
Kent v. Nicholson, -- Vet. App. --, No. 04-181, 2006 U.S. 
App. Vet. Claims LEXIS 151 (Ct. Vet. App. March 31, 2006) 
(providing guidance about section 5103(a) requirements where 
the claim involves new and material evidence).  

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should issue the veteran a new 
VCAA notice with respect to his application 
to reopen his claim as to whether the 
injuries sustained on May 13, 1978 were the 
result of his own willful misconduct.  The 
notice should set out the proper standard of 
new and material evidence to be applied to 
his claim (i.e., the "old" definition of 
"new and material evidence", which, as 
noted above, can be found at 38 C.F.R. 
§ 3.156(a) (2001)).  The notice should also 
comply with  Kent v. Nicholson, -- Vet. App. 
-- , No. 04-181, 2006 U.S. App. Vet. Claims 
LEXIS 151 (Ct. Vet. App. March 31, 2006), in 
informing the veteran of any information and 
evidence not of record that is necessary to 
substantiate his claim.  

2.  Thereafter, the RO should re-adjudicate 
the veteran's application to reopen.  If any 
sought benefit remains denied, the RO should 
issue an SSOC to the veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and a 
summary of, the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 
2001.  After the veteran and his 
representative have been given an opportunity 
to respond to the SSOC, the claims file 
should be returned to this Board for further 
appellate review.  

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence 
and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veteran's Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


